Citation Nr: 0124739	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-11 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1945 to October 
1948.

RO rating decisions dated in July 1979 and later denied 
service connection for residuals of ionizing radiation, 
including prostate cancer.  In 1998, the veteran submitted an 
application to reopen the claim for service connection for 
prostate cancer (claimed as cancer of the urinary tract).  
This appeal came to the Board of Veterans' Appeals (Board) 
from November 1998 and November 1999 RO rating decisions that 
denied service connection for prostate cancer on a de novo 
review of the evidence based on liberalizing regulation that 
now recognizes prostate cancer as a "radiogenic disease".  
38 C.F.R. § 3.311(b)(2) (2000); Spencer v. Brown, 4 Vet. App. 
283 (1993).

In February 2001, the Board remanded the case to the RO for 
additional development.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001) redefined VA's duty to assist the veteran 
in the development of a claim.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act, but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
finalized.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise noted, the effective date of the 
regulations is also November 9, 2000.  Id.  

In the February 2001 remand, the Board noted that the veteran 
had testified before the undersigned at a video conference in 
September 2000 to the effect that he had submitted a letter 
from a physician at the VA Medical Center (VAMC) in 
Gainesville, Florida, who assisted with his bilateral 
orchiectomy surgery in November 1998.  It was noted that this 
letter contained a medical opinion linking the veteran's 
prostate cancer to ionizing radiation exposure in service.  A 
review of the record did not show receipt of such a letter 
and the veteran's file was returned to the RO, in part, to 
obtain a copy of this letter from the attending surgeon or, 
if the letter was not available, an opinion from this surgeon 
as to whether it was as likely as not that the veteran's 
prostate cancer was the result of exposure to ionizing 
radiation in service.  A review of the record does not show 
that this development action was completed.

The United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) has held that a remand by the Court 
or the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  In that case, the Court held that 
the Board erred in failing to return a VA examination report 
as inadequate where the orders in a prior Board remand were 
not complied with.  Hence, the development action noted in 
the above paragraph should now be undertaken by the RO as 
requested by the veteran's representative in the written 
argument dated in September 2001.

Additional evidence was received in March 2001 that has not 
been reviewed by the RO.  Nor has the veteran or his 
representative waived initial consideration of this evidence.  
Due process requires that the RO consider all records and 
provide the veteran with a related supplemental statement of 
the case.  38 C.F.R. § 20.1304(c) (2000).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the attending 
surgeon at the time of the veteran's 
bilateral orchiectomy at the VAMC in 
Gainesville, Florida, in November 1998 
and request that this physician provide a 
copy of the letter, as reported by the 
veteran, that links the veteran's 
prostate cancer to exposure to ionizing 
radiation in service.  If a copy of that 
letter is not available, the attending 
surgeon or an appropriate physician 
should provide an opinion regarding the 
etiology of the veteran's prostate 
cancer, including whether it is as likely 
as not that the veteran's prostate cancer 
is the result of exposure to ionizing 
radiation in service.  The veteran's 
claims folders must be made available to 
the attending surgeon or appropriate 
physician and reviewed prior to 
preparation of the opinion.

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

3.  After the above development, the RO 
should review the veteran's claim for 
service connection for prostate cancer 
based on the evidence of record.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




